Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 1 of 6
Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 2 of 6
Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 3 of 6
Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 4 of 6
Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 5 of 6
            Case 1:20-cr-00369-LGS Document 18 Filed 07/28/20 Page 6 of 6



                                   Retention of Jurisdiction
        15. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:




                                                       Date: 7/26/20
    Peter J. Davis
    Assistant United States Attorney


                                                       Date:



                                                       Date:
                                                               �fdd
    Barry Weinstein, Esq.
    Counsel for Jason Pichardo


SO ORDERED:

Dated: New York, New York
       July 28, 2020


                                                    HONORABLE LORNA G. SCHOFIELD
                                                      UNITED STATES DISTRICT JUDGE




                                               5
